Citation Nr: 0924321	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  08-06 656A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial rating greater than 30 percent for 
post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel




INTRODUCTION

The Veteran had active service from May 1999 to October 2005.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California which granted service connection for PTSD and 
assigned a 30 percent rating effective October 9, 2005.  

The Board notes that the June 2007 rating decision also 
denied service connection for low back pain and granted 
service connection for gastroesophageal reflux disease 
(GERD), assigning a 10 percent rating effective October 9, 
2005.  The Veteran limited her appeal to the issue of a 
higher initial rating for PTSD.  A notice of disagreement 
(NOD) with the June 2007 determination as to the 10 percent 
rating for the GERD was received in June 2007.  Thereafter, 
the RO issued a statement of the case (SOC) on this issue in 
January 2009; however, the Veteran has not perfected an 
appeal concerning her higher initial rating claim for GERD.  
Consequently, that issue is not in appellate status and will 
not be addressed by the Board at this time. 38 C.F.R. § 
20.200 (2008).


FINDING OF FACT

The Veteran's service connected PTSD is manifested by, at 
worst, anxiety, occasional panic attacks, intrusive memories, 
depression, difficulty sleeping, irritability, impairment of 
short term memory, and difficulty with work and social 
relationships.  


CONCLUSION OF LAW

The criteria for an initial 50 percent rating, but no higher, 
for service-connected PTSD have been met.  38 U.S.C.A. § 1155 
(West 2002);  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, 
Diagnostic Code (DC) 9411 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

The Veteran's higher initial rating claim for PTSD is a 
"downstream" element of the RO's grant of service 
connection for this disability in the currently appealed 
rating decision.  For such downstream issues, notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required 
in cases where such notice was afforded for the originating 
issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 
2003).  For an increased compensation claim, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In September 2006, VA 
notified the Veteran of the information and evidence needed 
to substantiate and complete this claim, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Because the 
Veteran's higher initial rating claim for PTSD is being 
granted in this decision, any question as to the appropriate 
disability rating or effective date is moot and there can be 
no failure to notify the Veteran.  See Dingess, 19 Vet. 
App. at 473.  There has been no prejudice to the appellant, 
and any defect in the timing or content of the notices has 
not affected the fairness of the adjudication.  See Mayfield, 
444 F.3d at 1328.

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, because the currently appealed rating 
decision was fully favorable to the Veteran on the issue of 
service connection for PTSD, and because the Veteran's higher 
initial rating claim for PTSD is being granted in this 
decision, the Board finds no prejudice to the Veteran in 
proceeding with the present decision and any defect with 
respect to that aspect of the notice requirement is rendered 
moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
In Dingess, the United States Court of Appeals for Veterans 
Claims (Veterans Court) held that, in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess, 19 Vet. 
App. at 490-91.  

The Board notes that the Veterans Court, in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) clarified VA's notice 
obligations in increased rating claims.  The appeal for a 
higher initial rating for PTSD originates, however, from the 
grant of service connection for this disability.  
Consequently, Vazquez-Flores is inapplicable.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board although she declined to do so.  It 
appears that all known and available records relevant to the 
issue on appeal have been obtained and associated with the 
Veteran's claims file; the Veteran has not contended 
otherwise.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran 
also has been provided with VA examinations which address the 
current nature and severity of her service-connected PTSD.  
In summary, VA has done everything reasonably possible to 
notify and to assist the Veteran and no further action is 
necessary to meet the requirements of the VCAA.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis 
of disability evaluations is the ability of the body as a 
whole to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10.

At the outset, the Board notes that an appeal from the 
initial assignment of a disability rating, such as this case, 
requires consideration of the entire time period involved, 
and contemplates staged ratings where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Under the General Rating Formula for Mental Disorders, a 30 
percent rating is warranted where there is an occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  See 
38 C.F.R. § 4.130, DC 9411 (2008).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  Id.  

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. §§ 4.126, 4.130 (2008).  Further, when evaluating the 
level of disability from a mental disorder, the rating agency 
shall consider the extent of social impairment, but shall not 
assign an evaluation based solely on the basis of social 
impairment.  The focus of the rating process is on industrial 
impairment from the service-connected psychiatric disorder, 
and social impairment is significant only insofar as it 
affects earning capacity.  38 C.F.R. §§ 4.126, 4.130 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2008).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant. 38 
C.F.R. § 4.3 (2008).

Analysis

The Board finds that the preponderance of the evidence 
supports assigning an initial rating of 50 percent, but no 
higher, for the Veteran's service-connected PTSD effective 
October 9, 2005.  According to a September 2006 VA 
examination, the Veteran was noted to be highly anxious in 
social situations with intrusive nightmares and night 
terrors.  The examiner also reported that the Veteran had 
symptoms of hypervigilance, physiological hyperarousal and 
chronic sleep disturbances.  In addition, the examiner noted 
that the Veteran's sleep disturbance affects her 
concentration, irritability, ability to manage complex tasks, 
and stress at work.  Additionally, the September 2006 and a 
May 2007 VA examination noted that the Veteran has problems 
with short-term memory and concentration which have 
interfered with her schooling.  Both VA examiners reported 
that the Veteran has peripheral illusions and listed the 
diagnosis as PTSD with panic attacks.  In an October 2007 
report, the Veteran's doctor, Dr. O. noted that the Veteran 
had a high level of irritability, difficulty concentrating, a 
level of hypervigilance, and depression.  In an April 2008 
report, he also indicated that the Veteran was no longer 
employed and there was significant stress in her marriage.  
Dr. O. stated that the Veteran has difficulty establishing 
and maintaining relationships.  Furthermore, Dr. O.'s reports 
include a diagnosis of major depression, recurrent, mild.  In 
addition, her husband's testimony shows that she has severed 
ties with her mother, father, and siblings and has frequent 
panic attacks.

The Veteran's symptoms, as reported, are commensurate with a 
50 percent evaluation as she has shown both occupational and 
social impairment.  She is described as highly anxious and as 
having panic attacks; impairment of short-term memory; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.

The Veteran is not entitled to an initial rating greater than 
50 percent as she has not shown suicidal ideation, 
obsessional rituals which interfere with routine activities, 
speech intermittently illogical, obscure, or irrelevant, 
near- continuous panic or depression affecting the ability to 
function independently, appropriately and effectively.  See 
38 C.F.R. § 4.130, DC 9411 (2008).  She has appeared 
consistently appropriately groomed and attired.  
Additionally, there is no evidence of gross impairment in 
thought processes, hallucinations, grossly inappropriate 
behavior, or disorientation to time or place.

The Board is aware that the symptoms listed under the 70 
percent ratings are essentially examples of the type and 
degree of symptoms for that evaluation and the Veteran need 
not demonstrate those exact symptoms to warrant a higher 
rating.  See Mauerhan, 16 Vet. App. at 436.  The Board finds 
that the record does not show, however, that the Veteran 
manifested symptoms which equal or more nearly approximate 
the criteria for a 70 or 100 percent evaluation for the 
rating period on appeal.  While the Veteran may have 
demonstrated some of the symptoms listed in the criteria for 
a 70 percent rating, the Board notes these symptoms are not 
of the severity or frequency to warrant a rating higher than 
50 percent.  See 38 C.F.R. § 4.130, DC 9411.

The Board also recognizes the Veteran's Global Assessment of 
Functioning (GAF) scores.  GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. 
Reg. 43186 (1995).

Here, the clinical evidence contains GAF scores ranging from 
48 to 55.  In particular, the April 2008 report from Dr. O. 
reflected a GAF score of 48 and the October 2007 treatment 
report from Dr. O. reflected a GAF score of 50.  During the 
May 2007 VA examination, the Veteran was assigned a GAF score 
of 53 and in the September 2006 VA examination the Veteran 
was assigned a GAF score of 55.  In this regard, a score of 
31 to 40 is defined as some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school).  A score from 
41 to 50 is indicative of denoting serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  As noted, such GAF scores are indicative of 
serious symptoms.  The evidence as a whole does not justify, 
however, assigning a 70 percent rating for the Veteran's 
service-connected PTSD.

The potential application of 38 C.F.R. § 3.321(b)(1) (2008) 
has been considered.  The Board acknowledges that the Veteran 
reported that she had difficulty with her job as a result of 
her PTSD.  Thus, the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  In this 
regard, the Board finds that there has been no showing by the 
Veteran that her PTSD has resulted in marked interference 
with her employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Entitlement to a 50 percent rating, and no higher, for PTSD 
is granted effective October 9, 2005, subject to the laws and 
regulations governing the payment of monetary benefits.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


